Citation Nr: 1823388	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-32 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1. Entitlement to service connection for an acquired psychiatric condition, to include depressive disorder, to include as secondary to service-connected pseudo-folliculitis barbae.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1994 to January 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2011 and May 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.   Depressive Disorder

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a current disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In October 2010, the Veteran filed a claim for compensation for depression, secondary to his service-connected pseudo-folliculitis barbae.

The Veteran underwent a VA examination for depression in March 2011.  A VA staff physician reviewed the claims file and interviewed the Veteran.  The Veteran said that he had been in combat when stationed in Korea near the demilitarized zone.  The examiner found no compensable symptoms of mental disorder, and said that the Veteran did not have a mental disorder under DSM-IV diagnostic criteria.  The March 2011 VA examiner concluded that the Veteran did not have a current disability and thus did not provide an etiology opinion. 

The Veteran was screened for depression at a VA facility in October 2013.  He scored 4 on the PHQ-2 test, which is positive for depression.

The Veteran was assessed at a VA mental health triage in February 2014.  He reported depressive symptoms including a depressed mood, decreased interest in pleasurable activities, difficulty with motivation or initiation of activities, sleep disturbance, appetite disturbance, fatigue, and feelings of social isolation.  The Veteran denied manic symptoms and denied PTSD symptoms including re-experiencing, avoidance, and hyperarousal.  The Veteran also denied symptoms of psychosis and cognitive impairment, and the VA doctor diagnosed a depressive disorder under DSM-5 criteria.

The Veteran underwent a second VA examination for his depression in July 2014 and this examiner also diagnosed the Veteran with unspecified depressive disorder, using DSM-5 criteria.

In July 2014, a VA psychology extern diagnosed the Veteran with PTSD and unspecified depressive disorder, and her opinion was endorsed by a VA clinical psychologist.  The July 2014 VA examiner found that the Veteran did not report a sense of loss or limitations imposed by his service-connected skin condition.  Although the Veteran had claimed in 2010 that his depression was secondary to his service-connected folliculitis barbae, the examiner pointed out that he did not mention the skin condition during this examination.  He therefore concluded that the Veteran's diagnosed depressive disorder was less likely than not secondary to his service-connected skin condition, but he did not address the possibility that the Veteran's depression was aggravated by the skin condition.
The Board does not yet have sufficient evidence to decide the Veteran's claim for secondary service connection.  The record contains evidence for the first element (a current diagnosis of depression).  The second element (an already service-connected disorder) has been established.  The record does not yet contain an adequate medical opinion as to causation and aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, remand for an examination to assess the etiology of the Veteran's depressive disorder is warranted.

II.   PTSD

Service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §§ 3.304(f), 4.125(a).

The Veteran's service records show that he served at Prince Sultan Air Base in Saudi Arabia from March 9 through June 13, 2000.  In a September 2014 VA Form 0871, Statement in Support of Claim for Service Connection for PTSD, the Veteran reported that while refueling fuel bladders in Saudi Arabia, the enemy would fire upon them and they would have to jump into foxholes.  In February 2015, the Veteran reported a specific stressor event in his April 2015 VA examination.  The Veteran and his crew were loading fuel bladders when a group of armed men wearing white sheets approached them.  The Veteran said that he and his crew concealed themselves and called for security forces.  He said that the armed men fled when an alarm began sounding.  The Veteran said that he was later told that these men had been from Pakistan.  The April 2015 VA examiner indicated that this stressor was related to the fear of hostile military or terrorist activity.

In July 2014, a VA psychology extern diagnosed the Veteran with PTSD and unspecified depressive disorder, and her opinion was endorsed by a VA clinical psychologist.

In April 2015, the Veteran underwent a VA examination for PTSD.  The examiner found the July 2014 diagnosis of PTSD to be questionable and inconsistent with the VA examination of March 2011 (no mental disorder) and negative screenings for PTSD in October 2013 and July 2008 and the Veteran's denial of PTSD symptoms in February 2014.  The examiner found that the Veteran did not show criteria C for PTSD under DSM-5.  The examiner noted that there was a single recorded instance of a diagnosis of PTSD in the Veteran's mental health treatment records that was incongruous with other treatment notes.  He concluded that the diagnosis of PTSD could not be ruled in from the results of the current examination with a reasonable degree of professional certainty. 

In a December 2015 written statement, the Veteran said that his nightmares had become more frequent and intense and that he had urinated on himself as a result.  He said that the nightmares were of robed men with swords wearing traditional Middle Eastern attire.

The Veteran filed a statement in support of his PTSD claim in August 2017.  He said that he had been diagnosed with PTSD in July 2014 and that he would not be having nightmares if not for his military service.

A November 2017 VA treatment note reflects the Veteran tested positive on a PTSD screen.

As such, it appears the Veteran's symptoms may have worsened since the April 2015 VA examination.  Therefore, remand for a further examination is necessary to determine whether the Veteran meets the criteria for a diagnosis of PTSD under DSM-5.

Accordingly, the case is REMANDED for the following actions:

1.   Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claims being remanded.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

Regardless of the Veteran's response, obtain any updated VA treatment records from November 2017 to the present.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.   After completion of the above, schedule the Veteran for a VA examination for an acquired psychiatric disorder to include depression and PTSD, with an appropriate examiner to determine the nature and etiology of any acquired psychiatric disorder.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with this request.  

The examiner should provide an opinion on the following:

A.   Identify all acquired psychiatric disorder(s) that have been present during the pendency of the claims, to include major depressive disorder.  

B.   If PTSD is diagnosed, then opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is related or attributable to any incident of the Veteran's military service, including to a fear of hostile military or terrorist activity during his service in Saudi Arabia.    
C.   For any diagnosed acquired psychiatric disorder other than PTSD, including any depressive disorder, opine as to the following:

(i.)   Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's depressive disorder (or other acquired psychiatric disorder) had its onset during periods of active service or is otherwise related to his service, to include the circumstances of his service in Saudi Arabia?  

(ii.)   Is it at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder (or other acquired psychiatric disorder) was caused by his service-connected folliculitis barbae?

(iii.)   Is it at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder (or other acquired psychiatric disorder) has been aggravated (i.e., any worsening of the condition beyond its natural progress) by his service-connected pseudo-folliculitis barbae?

The clinician must provide a complete rationale for any opinion expressed.  If the clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.   After completing the actions above and any other development deemed necessary, readjudicate the claims of entitlement to service connection for an acquired psychiatric condition to include depressive disorder and for PTSD in light of the new evidence.  If any benefit sought on appeal remains denied, an SSOC should be furnished to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




